Citation Nr: 0736236	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-22 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of bilateral knees.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1963.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (the RO).

Procedural history

The veteran's original claim of entitlement to service 
connection for a bilateral knee disorder was denied in an 
October 1996 Board decision.  The veteran did not appeal that 
decision.

In August 2000, the veteran sought to reopen the claim.  In 
an August 2000 rating decision, the RO determined that new 
and material evidence to reopen the claim had not been 
received.  The veteran filed a notice of disagreement in 
November 2000, and a Statement of the Case (SOC) was issued 
in February 2001.  The veteran did not file a substantive 
appeal.

In June 2002, the veteran again sought to reopen his claim.  
In November 2002, the RO declined to reopen the claim.  The 
veteran perfected an appeal of that decision.

In February 2005, the Board remanded the case to schedule the 
veteran for a Travel Board hearing at the RO.  However, in an 
April 2005 statement the veteran indicated that he would be 
unable to attend the scheduled hearing scheduled.  The 
veteran requested that his case be returned to the Board for 
a decision on his claim.  The veteran's hearing request was, 
therefore, deemed to have been withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).

In September 2005, the Board determined that new and material 
evidence had been submitted and, after reopening the claim, 
the Board remanded the case for further evidentiary 
development, to include a medical examination and a medical 
opinion regarding the etiology of the veteran's knee 
condition.  This was accomplished.  In November 2005 the 
agency of original jurisdiction issued a supplemental 
statement of the case (SSOC) which continued to deny the 
claim.  The case is once again before the Board. 


FINDING OF FACT

A preponderance of the competent medical and other evidence 
of record supports the conclusion that the veteran's 
currently diagnosed bilateral DJD of the knees is unrelated 
to his military service, to include an episode of rheumatic 
fever in July and August 1959.


CONCLUSION OF LAW

Entitlement to service connection for DJD of bilateral knees 
is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his bilateral DJD of the knees was 
caused by rheumatic fever which he contracted during service. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As noted above, in its September 2005 decision the Board 
remanded the claim for further evidentiary development.  
Specifically, the Board's remand directed the Veterans 
Benefit Administration (VBA) to schedule the veteran for a 
medical examination to determine the "current nature and 
etiology" of the veteran's bilateral knee disorder, and 
whether the knee disorder was "likely as not etiologically 
related to military service, including complaints of knee 
pain and a diagnosis of rheumatic fever."  VBA was then to 
readjudicate the claim on a de novo basis.

The Board has reviewed the record and has determined that the 
veteran was examined in September 2005 by a VA physician who 
described the veteran's current bilateral disability and who 
provided an opinion regarding whether the veteran's knee 
disorder was related to his military service.  The claim was 
readjudicated via the November 2005 SSOC. 

After a review of the entire record, the Board finds that VBA 
has complied with the Board's remand instructions.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a September 2005 letter that the 
evidence must show:

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See the September 2005 VCAA letter, page 5.

The veteran was informed in the September 2005 VCAA letter of 
VA's duty to assist him in the development of his claim, 
wherein the veteran was advised that VA would obtain all 
evidence kept by VA and any other Federal agency, including 
VA facilities and service medical records, and that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
VCAA letter specifically informed the veteran that if he 
wished for VA to obtain private medical records on his behalf 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them."  

Moreover, the veteran was informed that VA would assist him 
in making his claim by providing a medical examination or 
getting a medical opinion if it were necessary.  

The September 2005 VCAA letter also informed the veteran if 
he had or knew of any other evidence or information that 
supported his claim, to either send it to VA or let them know 
about it.  See page 1.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, (1) veteran status, and 
(2) current existence of a disability are not at issue.  The 
veteran's claim was denied based on element (3) relationship 
of such disability to the veteran's service.  As explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.   Moreover, because the RO denied service connection 
to the veteran's claims, the lack of notice of elements (4) 
and (5) has no prejudicial effect on the veteran's claim.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and has obtained VA medical 
treatment records pertaining to his claims.  He was accorded 
a VA examination in September 2005, pursuant to the Board's 
remand instructions.  Importantly, the veteran has identified 
no additional information that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted in the Introduction, the 
veteran has withdrawn his request for such a hearing.  The 
veteran's representative has provided an informal brief in 
support of the veteran's claim as recently as October 2007.

Accordingly, the Board will proceed to a decision on the 
merits.



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The Board will address each Hickson element in turn.  

With regard to element (1), the September 2005 VA examiner 
diagnosed the veteran with DJD of both knees.  Thus, element 
(1) is satisfied.

With regard to element (2), a July 1959 service medical 
record (SMR) entry indicates that the veteran had sore knees 
and multi-joint swelling.  An August 1959 entry reveals that 
the veteran was seen and treated for complaints of painful 
and swollen knees and left wrist, and was diagnosed with 
rheumatic fever.  The veteran was discharged from the 
hospital a few days thereafter and determined to be fit for 
duty.  The veteran's discharge physical notes that the 
veteran's joints were normal.  Based on the July-August 1959 
episode of rheumatic fever with accompanying joint 
complaints, element (2) is arguably satisfied.

The crux of this case is element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  As noted above, the Board requested 
a nexus opinion in its September 2005 remand order.  The 
September 2005 VA examination report noted that the claims 
folder, including the service medical records and an opinion 
of the veteran's private physician dated June 28, 2000, was 
reviewed.  

The VA examiner first determined there was "no evidence or 
documentation that this veteran had any injuries to his knees 
or any problem with his knees while he was in service except 
that he had swollen knees secondary to rheumatic fever, which 
subsided after rheumatic fever was treated."  The examiner 
went on to state that "it is my opinion that current 
degenerative joint disease of both knees is not likely due to 
rheumatic fever . . . [S]wollen joints and joint pains are 
symptoms of rheumatic fever, but they are only temporary and 
transient" and subsided after the treatment of rheumatic 
fever.

With respect to the June 28, 2000 private medical 
examination, the examiner noted that in approximately 1992, 
the veteran began experiencing intermittent pain and swelling 
in both knees.  The examiner reached the following 
conclusion:

With the history given to me by the patient, there 
is no doubt that the bilateral knee problems 
commenced while he was in the United States Navy, 
particularly when he was having so much swelling 
and pain in boot camp in 1959.  This condition has 
certainly progressed over the years . . . I feel 
strongly that his knee problems are related to his 
service in the United States Navy.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Court instructed 
that the Board should assess the probative value of medical 
opinion evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches. 
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  
See also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  

The June 2000 medical opinion states that the condition 
"certainly progressed" over the years.  However, there is 
nothing in the medical records which indicates that such is 
the case.  Indeed, the June 2000 examiner specifically noted 
that the veteran experienced no problems until 1992, almost 
30 years after leaving service.  This appears to be congruent 
with the utterly negative medical records for many years 
after service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].  Indeed, the veteran reported to the September 
2005 VA examiner that his knee problems started in about 
1992.

Moreover, the service medical records show that the rheumatic 
fever - the medical condition causing the veteran's knee pain 
and swelling during service - resolved after treatment and 
left no residuals at the time the veteran was discharged from 
active duty approximately four years later.  Thus, there was 
in fact no condition which could "progress".  

The Board adds that the veteran did not claim that he had a 
knee condition for almost 30 years after his discharge from 
active duty.  To now suggest that he had a continuing 
condition throughout that period without evidence to support 
it weighs against the veteran's claim.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].  See also Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].

In short, the June 2000 examiner's opinion is not based on 
any reasonable reading of the objective medical record.  
Moreover, it is not consistent: on the one hand, the examiner 
stated that he condition "certainly" progressed, yet on the 
other hand, the examiner noted that veteran first reported 
pain and swelling of his knees in 1992, almost 30 years after 
he had been discharged from active duty.  The private opinion 
does not provide any factual basis in support of the 
conclusion and is merely conclusory.  The Board can not 
assess how the June 2000 examiner reached his conclusion.  
Such statement is virtually useless in assisting the Board in 
rendering an informed decision in this case. See also 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence]. 

There is no other evidence in the veteran's favor.  The Board 
recognizes that the veteran was trained during military 
service as a medical corpsman and received rudimentary 
medical training more than 40 years ago.  The Board notes 
that the veteran's occupation after his discharge was a 
certified public accountant.  The Board finds that to the 
extent the veteran contends his current knee problem is 
related to the rheumatic fever he contracted during service, 
he is not competent to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The record simply does 
not support a conclusion that the veteran's history of 
limited medical training renders him competent to provide an 
opinion as to the etiology of his knee condition.  

The contemporaneous records in fact appear to support the 
conclusion reached by the VA examiner, namely that the 
veteran's complaints concerning his joints were transient in 
nature and resolved when the underlying rheumatic fever 
resolved, and that the knee problems which the veteran began 
experiencing decades after service were unrelated to service.  
Indeed, rheumatoid arthritis has never been diagnosed, not 
even by the June 2000 examiner.  

For those reasons, the Board finds that the preponderance of 
the evidence supports a conclusion that the veteran's 
bilateral knee condition is not related to his active duty 
military service.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for degenerative joint 
disease of bilateral knees is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


